DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
As pointed out by applicant, copies of the cited foreign patent publications WO2015/103159, WO2015/186002, WO2017/013875, WO2015/083009, WO2015/125022, and WO2016/135136 were provided in priority application SN 15/709,832. Therefore, these references have been considered by the examiner and have been cited on the attached PTO-892 to reflect that they have been considered and to make them of record.
Response to Arguments
Applicant's arguments filed 25 September 2021 have been fully considered but they are not persuasive. 
With respect to Palefsky-Smith, applicant argues that Palefsy-Smith fails to teach the use of a mask dataset to isolate a taillight region of a proximate vehicle, and further fails to integrate a feature from the isolated taillight region with a corresponding feature in a previous image frame. With respect to Zhu et al., applicant argues that Zhu et al. fails to integrate a feature from the isolated taillight region with a corresponding feature in a previous image frame.
While Palefsky-Smith fails to specifically isolate the taillight region of the proximate vehicle using a mask dataset, Palefsky-Smith does isolate taillight regions (column 11, lines 50-
While Zhu et al. fails to teach integrating a feature extracted from an isolated taillight region with a corresponding feature extracted from an isolated taillight region in a previous image frame, Zhu et al. was not relied upon for this feature. Zhu et al. does suggest using a mask dataset to extract the taillight regions (Figure 4; paragraphs [0101]-[0103]), as pointed out in the previous Office Action. Because the use of such masks would reduce the amount of data that would need to be examined to isolate the taillight regions in the images, it would have been obvious to use such mask datasets, as suggested by Zhu et al., to improve the isolation of the taillight regions in Palefsky-Smith. Once the taillight regions are isolated, the features extracted therefrom would then be integrated as taught by Palefsky-Smith, so that the claimed invention would have been obvious to one of ordinary skill in view of Palefsky-Smith and Zhu et al.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Palefsky-Smith (US 10,061,322 B1), in view of Zhu et al. (US 2008/0069400 A1).

Additionally, Palefsky-Smith further teaches training a convolutional network with the taillight illumination status annotation dataset (column 12, lines 15-19) and using the convolutional neural network to perform a feature extraction on the plurality of images 
However, Palefsky-Smith fails to specifically teach using bounding boxes or masks to extract the features and recognize the taillights of the proximate vehicle, as now variously required by claims 1, 3-5, 10, 14, and 19.
However, the use of such bounding boxes and masks to segment features and regions of interest in images for recognition is well-known in the art. Zhu et al. demonstrates the use of both bounding boxes (Figure 9) and masks (Figure 4) for extracting features and recognize taillights on a proximate vehicle (paragraphs [0101]-[0103]). Because the use of such bounding boxes and masks limits the amount of data that must be processed to determine the presence of the taillights, their use allows for higher speed recognition. Therefore, it would have been obvious to one of ordinary skill in the art to use such bounding boxes and masks to detect the .

Claims 8-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Palefsky-Smith and Zhu et al. as applied to claims 1-7 and 10-20 above, and further in view of Urmson et al. (US 8,965,621 B1).
While Palefsky-Smith and Zhu et al. variously meet many of the limitations of the claimed invention, as pointed out more fully above, Palefsky-Smith and Zhu et al. fail to clearly teach sending a command, corresponding to the intention of the proximate vehicle, to an autonomous control subsystem of the autonomous vehicle, or performing an autonomous vehicle control or route planning modification based on the taillight illumination status of the proximate vehicle, as variously stipulated by claims 8-9.
Urmson et al. teach determining an intention of a proximate vehicle (column 5, lines 43-45), and using that intention to control the autonomous vehicle, including modifying the route taken by the vehicle (column 5, lines 53-54). Because such control of the autonomous vehicle would improve safety by allowing the vehicle to autonomously respond in an appropriate to potential hazards, it would have been obvious to one of ordinary skill in the art to incorporate such control responses into the autonomous vehicle of Palefsky-Smith so as to reduce the risk of collisions and improve safety.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See M.P.E.P. § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Johns whose telephone number is (571) 272-7391.  The examiner in normally available Monday through Friday, typically between 6:15 am and 2:45 pm Eastern Time.  The examiner may also be contacted by e-mail using the address: andrew.johns@uspto.gov.  (Applicant is reminded of the Office policy regarding e-mail communications.  See M.P.E.P. § 502.03)

If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Edward Urban, can be reached at (571) 272-7899.  The fax phone number for this art unit is (571) 273-8300.  In order to ensure prompt delivery to the examiner, all unofficial communications should be clearly labeled as “Draft” or “Unofficial.”





A. Johns
21 October 2021
/Andrew W Johns/Primary Examiner, Art Unit 2665